Citation Nr: 0105163	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
generalized anxiety disorder, currently evaluated as 70 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1947 to November 
1948.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the RO.  

The Board remanded the case in March 2000 for additional 
development of the record.  



FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is shown to be productive of a level of social and industrial 
inadaptability that more nearly approximates a disability 
picture consistent with that of a demonstrable inability to 
perform substantially gainful employment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected generalized anxiety disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.132 including 
Diagnostic Code 9400 (1996), 4.130 including Diagnostic Code 
9400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating was received on 
May 13, 1996.  In a June 1996 rating action, the RO denied an 
increased rating for the service-connected anxiety disorder, 
rated at 10 percent under Diagnostic Code 9400.  

In a September 1999 rating action, the RO assigned a 30 
percent rating for the service-connected generalized anxiety 
disorder, effective on May 13, 1996.  

In a September 2000 rating action, the RO assigned a 70 
percent rating for the service-connected generalized anxiety 
disorder, effective on May 5, 2000.  

The Board has previously found the veteran's claim for 
increased compensation benefits for the service-connected 
anxiety disorder to be well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) and, accordingly, 
had undertaken all indicated development in connection with 
the duty to assist.  

The Board points out that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  The purpose of this bill is to reverse the decision 
of the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, which held that the Secretary had no authority to 
provide assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, a review of the record by the Board at this time 
shows that he has been provided with VA examinations in 
connection with the claim and that no further assistance in 
developing the facts pertinent to his claim is required.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2000), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

The veteran's service-connected anxiety disorder is currently 
rated as 70 percent disabling under the provisions of 
Diagnostic Code 9400.  During the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for mental disorders, effective on November 7, 1996.  
"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] ... will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The Board notes that it is not clear that the RO has 
addressed both versions of these regulations in determining 
that an evaluation in excess of 70 percent was not warranted 
for the veteran's service-connected anxiety disorder.  Where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See VAOPGCPREC 3-
2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) 
(West 1991 & Supp. 2000), the effective date of any increase 
assigned under the amended version of the rating schedule can 
be no earlier than the effective date of the regulation.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships is severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, including Diagnostic Code 
9400 (1996).  

Under the amended regulations, a 70 percent evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, including Diagnostic Code 9400 
(2000).

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130.  In evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.129.  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that any one of the criteria for the 100 percent in 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996) is a separate and 
independent basis for an award of a total disability rating.  

Upon consideration of the evidentiary record for the appeal 
period, the Board concludes that the medical evidence 
supports the assignment of a 100 percent rating for the 
service-connected generalized anxiety disorder under the 
older version of the applicable rating criteria.  

VA outpatient records dated in 1995 and 1996 show that the 
veteran received treatment for his anxiety disorder and that 
he was prescribed medication for that disability.  

On VA examination in April 1998, the veteran reported a long 
history of anxiety with spells of shakiness and panic.  He 
reported that he was receiving treated at the VA and that 
medications had not made much improvement in his anxiety.  He 
reported that he had not worked in the previous 15 years and 
remained home much of the day.  The assessment was that of 
generalized anxiety disorder.  

The VA examiner indicated that the Global Assessment of 
Functioning (GAF) score was 51, in accordance with the 
moderate to moderately severe psychiatric symptoms noted on 
examination.  

VA outpatient records dated from 1997 to 2000 show continued 
treatment for anxiety disorder.  

The most recent VA examination was conducted in May 2000.  
The veteran reported that he was anxious all the time.  He 
indicated that his anxiety was aggravated by pressure and 
people.  He reported that his anxiety caused his hands to 
shake and an inability to speak.  He reported having panic 
attacks one or two times a day that lasted about 10 to 15 
minutes.  He indicated that he had not worked in 10 years and 
spent his time either by himself in the garage or watching 
television.  He indicated that he had few friends.  

On VA examination, the veteran was described as being quite 
anxious.  His voice was hesitant, and he seemed to be very 
uncomfortable.  Affect was appropriate and there were no 
loose associations or flights of ideas.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He denied any suicidal or homicidal 
thoughts.  Insight and judgment appeared to be marginal.  The 
diagnoses were that of generalized anxiety disorder and panic 
disorder without agoraphobia.  

The VA examiner assigned a GAF score of 47 and indicated that 
the veteran had serious symptoms and impairment in social and 
occupational functioning, no friends, inability to keep a 
job, isolation and marked dysphoria.  The examiner also noted 
that because of persistent anxiety and frequent panic 
attacks, the veteran was precluded from performing 
substantially gainful employment due to his service-connected 
generalized anxiety disorder.  

The Board finds that the disability picture referable to the 
service-connected generalized anxiety disorder more nearly 
approximates a level of disablement consistent with the 
veteran being demonstrably unable to perform employment as 
required for the assignment of a 100 percent rating under one 
of the old criteria in Diagnostic Code 9400.  The clinical 
evidence shows that the veteran has received treatment for 
the service-connected anxiety disorder since filing of his 
claim in May 1996.  

Significantly, the evidence indicates that the veteran also 
has not worked since the filing of his claim.  As the most 
recent VA examination report included a medical opinion that 
the veteran was unable to work due to the service-connected 
anxiety disorder, it is likely that he had been unable to 
obtain or retain gainful employment since the time that he 
filed his claim in 1996.  

Hence, a 100 percent schedular rating, is for application 
under the provisions of 38 C.F.R. § 4.132 including 
Diagnostic Code 9400 (1996).  



ORDER

A 100 percent rating for the service-connected generalized 
anxiety disorder is granted, subject to the law and 
regulations controlling to disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



